DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed received March 3, 2022.


The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to claim 9 changing the formula without the fractional variables. 
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is withdrawn in view of the amendment adding a coating step.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements to an electronic device in conjunction with the preamble are missing in the body of the claims 16, 24 and 28.
Correction and/or amendments are necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over ARIMOTO et al (2018/0031970) in view of YOKOYAMA et al (2013/0216953).
The claimed invention now recites the following:

    PNG
    media_image1.png
    740
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    603
    media_image2.png
    Greyscale

ARIMOTO et al report a positive photosensitive composition comprising a quinonediazide compound disclosed in paragraph [0028] and [0122] on page 9, a polysiloxane in paragraph [0065], shown below:

    PNG
    media_image3.png
    471
    408
    media_image3.png
    Greyscale

 and a thiourea meeting claimed additive (III), see below:
    PNG
    media_image4.png
    801
    437
    media_image4.png
    Greyscale

Thus, each of the claimed components as recited in claim 9 is disclosed in ARIMOTO et al.
ARIMOTO et al lacks a working example having a polysiloxane resin, however they do disclose a composition having a quinone diazide compound, a C-1 to C-5 thiourea and a resin (A-1) to a polyimide resin as taught in paragraph [0065].  The skilled artisan seeing the disclose in ARIMOTO et al would be directed to use any of the conventional polysiloxane disclosed in the art having the structure similar to (Ia) with the reasonable expectation of same or similar results as reported in ARIMOTO et al. 
YOKOYAMA et al is cited to disclose photosensitive composition comprising polysiloxane resin formulated with diazoquinone photosensitizers. paragraph [0083] and  wherein curing aids such as photobase generators or thermal base generators are disclosed as a curing aid as seen on page 9 paragraph [0088], shown here:
    PNG
    media_image5.png
    267
    433
    media_image5.png
    Greyscale
            It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to added a known resin such as polysiloxane in place of the polyimide resins found in Table 1 with the reasonable expectation of having a composition which is excellent in adhesion to a metal substrate, excellent in sensitivity and chemical resistance, see Table 1 on page 16.  And to add a curing aid such as a photobase generator or thermal base generator to improve the resolution by strengthening the shape of the patterns and enhancing the development contrast.
Claims 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTSUMI (2017/0023859) in view of YORISUE et al (2019/0113845) and YOKOYAMA et al (2013/0216952).
The claimed invention has been recited above and is included by reference.
TSUTSUMI disclose a radiation sensitive composition for making an electronic device and comprising a binder resin, such as polysiloxane (A5) as reported in paragraph [0081] to [0082] as seen here:

    PNG
    media_image6.png
    238
    430
    media_image6.png
    Greyscale

 The reference further discloses a radiation sensitive compound (B) found in paragraph [0085] to [0088], shown below:

    PNG
    media_image7.png
    614
    420
    media_image7.png
    Greyscale

and a solvent such as dimethylformamide as reported in paragraph 120, shown here:
    PNG
    media_image8.png
    668
    417
    media_image8.png
    Greyscale

Applicants are directed to the teaching that the solvents can be used alone or as two types or more combined.  Thus, selecting a second solvent would then yield a composition having an additive of formula (III) as claimed when selecting dimethylacetoamide, dimethylformamide and N-methylacetoamide.
Further TSUTSUMI report that a silane coupling agent can be used in the composition to improve adhesion to a metal layer.  These compounds include γ-methacryloxypropyltrimethoxysilane as a suitable compound as seen in paragraph [0116] shown below: 
    PNG
    media_image9.png
    244
    414
    media_image9.png
    Greyscale

TSUTSUMI lacks a silane coupling agent meeting the claimed additive (III) as recited in claim 9.
YORISUE et al (2019/0113845) disclose a photosensitive composition for making semiconductor devices wherein the composition prefers a quinone diazide photosensitive compound as stated in paragraph [0699] and [0700] shown below:
    PNG
    media_image10.png
    169
    413
    media_image10.png
    Greyscale

Applicants are finally directed to paragraph [0193] bridging pages 20 and 21 wherein a silane coupling agent is reported to include 3- methacryloxypropyltrimethoxysilane and functionally equivalent compounds such as 3-ureidopropyltrimethoxysilane and 3-ureidopropyltriethoxysilane.  These ureido-based compounds meet the claimed structures as recited in claim 13.
YOKOYAMA et al is cited to disclose photosensitive composition comprising polysiloxane resin formulated with diazoquinone photosensitizers (paragraph [0083]) wherein curing aids such as photobase generators or thermal base generators are disclosed as a curing aid as seen on page 9 paragraph [0088] to improve the resolution by strengthening the shape of the patterns and enhancing the development contrast. shown here:
    PNG
    media_image5.png
    267
    433
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use functionally equivalent silane coupling agents such as 3-ureidopropyltrimethoxysilane and 3-ureidopropyltriethoxysilane of YORISUE et al in the art of TSUTSUMI in place of 3- methacryloxypropyltrimethoxysilane with the reasonable expectation of same or similar results for high adhesion to metal substrates, excellent developability and low hygroscopcity or use a combination of two or more solvents to include dimethylacetoamide, dimethylformamide and N-methylacetoamide thus having a composition with an additive (III) and to add a curing aid to improve the resolution by strengthening the shape of the patterns and enhancing the development contrast.
 In addition, the use of equivalent silane coupling agents would have been obvious to the skilled artisan such that use of any of those compounds found in YORISUE et al in a photosensitive composition would be obvious to one of ordinary skill in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                
J. Chu
October 6, 2022